Title: Nathaniel Bowditch to James Madison, 25 June 1827
From: Bowditch, Nathaniel
To: Madison, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    Boston
                                
                                June 25. 1827
                            
                        
                        I have not the least personal acquaintance with Mr. Timt Walker, nor do I know anything about his
                            acquirements. I believe he completed his studies at Cambridge and left that college about a year since & he was
                            then well spoken of. He is now an instructor in the Northampton Seminary. A few days since, upon the resignation of the
                            mathematical tutor in Cambridge, who instructs in the lower branches of that science, Mr Walker (among others) was
                            mentioned to fill the vacancy, at a meeting of the Corporation, and I then stated that I knew nothing about him but would
                            vote for him for one year if the Mathematical Professor Mr. Farrar, who is at the head of the
                            Department, would nominate him as one well qualified for the office, which the President assured me he would willingly do.
                            It would have given me pleasure to point out to you some one whom (from my own knowledge) I could recommend to your
                            notice, but at present I do not recollect of any one. with high consideration & respect,
                        
                            
                                Nathl Bowditch
                            
                        
                    